department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n tax years contact person contact number identification_number se t eo ra t form required to be filed employer_identification_number number release date date date dear applicant this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements information_letter if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter lois g lerner director exempt_organizations rulings agreements sincerely informa t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal_revenue_service washington d c fax number contact person contact number identification_number employer_identification_number date date uniform issue list legend m n r s a x y z state date dear applicant under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below we have considered your application_for recognition of exemption from federal_income_tax facts you m are a state non-profit corporation formed on date your articles of incorporation state that you are organized for charitable purposes in accordance with the meaning of internal_revenue_code sec_501 your specific purpose is to provide assistance education and credit counseling for consumers your application form_1023 and supplement responses state that you will provide gift funds to eligible automobile buyers eligible buyers who purchase selected vehicles from participating dealers you state that an eligible buyer is a buyer whose income does not exceed of the area median income and who is purchasing a vehicle that does not exceed the vehicle affordability ratio var in conjunction with a sales transaction compatible with a gift from m you state that eligible buyers are referred to m by participating dealers who will determine if the buyer meets eligibility requirements you further state that participating dealers who have been identified through recruitment efforts of m and make an irrevocable pledge to you in dollar_figurex increments you state that the irrevocable pledge is a charitable_contribution made by the participating dealer to m the participating dealer places the funds to a gift account you state that you will agree to reserve and give each participating dealer priority in such funds contributed by the dealer known as the reserve funds for a specified time period reservation period you state that once this time period has elapsed the funds become unrestricted and you may use them for any purpose you state that there are no participation applications however the participating dealer must execute a software license agreement to utilize an online processing application developed by r for m you state that once an eligible buyer has qualified to receive financing to purchase an automobile from the participating dealer the participating dealer requests gift funds on behalf of the eligible buyer using the processing system the buyer does not need to repay the gift dollar_figurey from each pledge is used to provide gifts of dollar_figurey each to eligible buyers the remaining dollar_figurey is used by you to cover administrative costs and raise funds you state that your program transfers funds to the dealer on behalf of the buyer using the reserved funds set_aside for this purpose you described the transaction as including the following steps the dealer logs onto the processing system website to request funds from m on behalf of the eligible buyer the processing system will check to see if that participating dealer has reserved funds available in the dealer’s gift account or the general gift account if funds are available the processing system will debit dollar_figurey from the dealer’s reserved funds in the gift account or the general fund account plus an additional_amount as the processing fee prior to any funding being provided the eligible buyer signs or electronically signs a gift application after final approval is issued through the processing system the funds will be transmitted to the participating dealer funds become the property of the eligible buyer once the purchase transaction is completed you state that if the dealer has not requested funds sufficient to exhaust the dealer’s reserve funds within the reservation period you reserve the right to allocate those funds to your general gift fund you also state that the dealer will return any funds to you if the purchase transaction is not completed you state that neither you nor the dealer will require the buyer to repay the gift unless the vehicle purchase is rescinded pursuant to a provision of the conditional sales contract allowing rescission then the contract terms of the gift application require the buyer to return the gift you state that a vehicle may not exceed the vehicle affordable ratio var which is established by m for the county in which the dealership is located you state that the purpose of the var is to establish a maximum monthly payment on an automobile that you have provided gift funds for so that the purchaser is not purchasing an automobile outside of the purchaser’s means based on standards guidelines you indicate that you determine the var by using a ratio of total annual automobile loan payments divided by of area median income you state that m devised and established this concept based on the auto industry’s best practices which states that annual aggregate auto payments should not exceed of the buyer’s annual income however you state that the financing terms of the vehicle are based on the agreed sales_price and does not take into consideration the gift provided by m to the buyer your contribution agreement from s states that in addition to your auto gift program your mission is to provide financial assistance education and credit counseling to low-income automobile purchasers and to provide transportation for low-income persons and persons with special needs additionally your strategic plan indicates that you will be involved in education credit management financial planning and vehicle donations further you indicate that you will engage in fundraising through golf tournaments and solicitations from the general_public in your letter dated date you state that in addition to your auto gift program you will be involved in fundraising consumer education where you will develop a consumer booklet on the care maintenance and financial planning associated with automobile ownership you further stated that you will providing funding to assist social service charitable and government agencies with purchasing a vehicle you also indicated that you will provide transportation for the needy in partnership with social service agencies you state that your auto gift program should permit you to raise funds to purchase automobiles for such agencies however you did not state or otherwise indicate that you will be conducting credit counseling or related activities you have retained the services of n to provide you with consulting services the agreement provides that n will develop a strategic plan and operating budget for you n will also develop your website and will provide ongoing staff support services to you for such services n will be paid a retainer of dollar_figurey per month in your letter of date you state that a is the sole member of n you have also retained the services of r to provide you with the technology to administer your program the processing agreement provides that r will provide m with an online processing system to coordinate the transfer of gift funds among the various parties m will pay a processing fee of dollar_figurez to r for each transaction conducted using the software system developed by r in addition the agreement has an minimum transaction level requirement which states that m agrees to use its best efforts to process as many transactions as possible to provide economies of scale to r in your letter of date you state that a is an officer and director of r law sec_1_501_c_3_-1 of the income_tax regulations provides that an organization sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 of the regulations provides that an organization is not sec_1_501_c_3_-1 of the regulations provides that an organization is not operated sec_1_501_c_3_-1 of the regulations provides in part that the term sec_1_501_c_3_-1 of the regulations defines the term charitable as used in in easter house v u s cl_ct aff’d 846_f2d_78 fed cir cert sec_501 of the code as including the relief of the poor and distressed or of the underprivileged the term charitable also includes the advancement of education educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 of the code if the trade_or_business furthers an exempt_purpose and provided the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes denied 488_us_907 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff’s adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 of the code because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with republican party entities and that most of the organization’s graduates worked in campaigns for republican candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting republican candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 of the regulations the court concluded by stating that even if the republican candidates and entities did comprise a charitable_class the in 92_tc_1053 the court held that in 283_fsupp2d_58 d d c the court relied in 71_tc_202 the court held an organization organization would bear the burden of proving that its activities benefited members of the class in a non-select manner that marketed handicrafts made by disadvantaged artisans through museums and other non- profit organizations and shops be operated for exclusively charitable purposes within the meaning of sec_501 of the code the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from these communities of craftsmen it did not select individual craftsmen based on the needs of the purchasers the court concluded that the overall purpose of the activity was to benefit disadvantaged communities the method it used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations income families did not qualify for exemption under sec_501 of the code because it gave preference to employees of a business operated by the individual who also controlled the organization although providing housing for low income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest revrul_77_246 1977_2_cb_2 holds that a nonprofit organization that provides upon request low cost bus transportation to seniors citizens and handicapped persons in a community where public transportation is unavailable or inadequate qualifies for exemption under sec_501 of the code as operated exclusively for charitable purposes revrul_72_147 1972_1_cb_147 holds that an organization that provided housing to low rationale and conclusion based on the information you provided in your application and supporting documentation we conclude that you are not operated for exempt purposes under sec_501 of the code an organization cannot be recognized as exempt under sec_501 unless it shows that it is both organized and operated exclusively for charitable education or other exempt purposes among other things the application and supporting documentation must demonstrate conclusively that the organization meets the operational_test of sec_1 c - c of the regulations your information indicates that your primary purpose is to operate a only an insubstantial portion of the activity of an exempt_organization may further a you have not demonstrated that your down payment assistance program exclusively charitable purposes include relief of the poor and distressed see sec_1 c - down payment assistance program that does not exclusively serve a purpose described in sec_501 d of the regulations however you do not conduct your down payment assistance program in a manner that establishes that your primary purpose is to address the needs of low- income persons who do not otherwise have any means of transportation serves any other exempt you do not specifically target the benefits of your program towards any one disadvantaged group your information indicates that you do not limit your assistance to certain geographic areas or target those areas that do not have access to transportation see revrul_77_246 providing a set_aside account to help dealers provide a rebate to automobile purchasers does not combat community deterioration within the meaning of sec_501 of the code nonexempt purpose as the supreme court held in better business bureau of washington d c inc v united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes you conduct your operations in a manner that is consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve a charitable_class or the public at large the manner in which you operate your down payment assistance program indicates that you facilitate the sales of automobiles in a manner that is indistinguishable from an ordinary trade_or_business you operate as a business that provides services to participating dealers for which you charge a market rate fee for example your sample transaction explains how the participating dealer will be able to sell more vehicles by utilizing your program this type of approach helps to demonstrate that your primary purpose consists of maximizing the fees you derive from facilitating sales of automobiles in this respect you are similar to an organization which was denied exemption because it operated a conference center for a commercial purpose see 283_fsupp2d_58 d d c likewise operating a trade_or_business of facilitating car sales is not an inherently charitable activity thus a substantial part of your activities further a nonexempt purpose you are not supported by contributions from the general_public government or private_foundation grants almost all of your revenue comes from the participating dealers you serve that your primary activity is to promote and to further your private business interests is reflected in the financing structure of your down payment assistance program in this respect you are similar to the organization described in easter house supra which derived most of its support from fees it charged for its adoption services in this case the court stated that the substantial fees were not incidental to the organization’s exempt_purpose because they were designed to make a profit facilitating car sales like running an adoption service is not an inherently charitable activity and receiving support primarily from fees charged to participating dealers is indicative of your commercial purpose finance your down payment assistance activities demonstrates that you are operated for the your reliance entirely on participating dealers that stand to benefit from the transactions to another indication of your substantial nonexempt purpose is your lack of public support your grant making procedures indicate that gift funds are only provided if a participating you represent that the participating dealer’s payment will enable the buyer purchase an based on the facts and information submitted you are not operated exclusively for exempt_purpose of benefiting private parties dealer has made a contribution to you in fact while you call the funds you will receive from the sellers contributions these transactions are not contributions because they will not proceed from detached and disinterested generosity 363_us_278 your characterization of these transactions as contributions ignores the business realities surrounding the payments the participating dealer will make the payments to you and indirectly to the buyer to facilitate the sale of automobiles automobile by providing a down payment however the participating dealer’s contribution are more appropriately characterized as a rebate or purchase_price reduction the fees are received in exchange for the sale of a service your information indicates that your staff is able to take into account whether the participating dealer has provided funds to cover the down payment assistance when an application is received similar to american campaign academy supra you are structured and operated to directly benefit the participating dealers who pay for your services therefore a substantial part of your activities serve a private rather than a public interest purposes you have not established that you activities exclusively serve a charitable_class or any other purpose defined in sec_501 your proposed operations further a substantial nonexempt business_purpose and will further the private interests of participating dealers and other private parties therefore you are not described in sec_501 of the code c of the code and you must file federal_income_tax returns you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax accordingly you do not qualify for exemption as an organization described in section you also have a right to request a conference to discuss your protest this request should you have the right to file a protest if you believe this determination is incorrect to protest if you do not file a protest within days you will not be able to file a suit for declaratory contributions to you are not deductible under sec_170 of the code if you do not intend to protest this determination you do not need to take any further please send your protest statement form_2848 and any supporting documents to this internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters address you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax are shown in the heading of this letter lois g lerner director exempt_organizations rulings agreements if you have any questions please contact the person whose name and telephone number sincerely
